DETAILED ACTION
Status of Application
	This action is responsive to continuing application filed 10/21/2019 as a continuation of prior pending Application No. 15/451,162.  The substitute specification filed on 02/10/2020 has been entered.  Claims 1-20 are currently pending and under examination herein.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement(s)
The information disclosure statements filed on 10/21/2019 and 09/09/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits.

Objection – Specification
	The disclosure is objected to because of the following informalities:  A reference to “Figure 1” appears on page 41, lines 16-17.  The reference should be deleted as the application papers filed on 10/21/2019 included no drawings.
	Appropriate correction of the specification is required.  

Objection – Claims
	Claim 7 is objected to because of the following informalities: a typographical error is noted in the final line: “thiobis[p]henol(s)”.   Appropriate correction of the claim is required. 

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 2, the recitation “polyolefin is obtainable by a high pressure process comprising ...” creates indefiniteness because, while the possibility of preparing the polyolefin by the recited process is suggested by the term "obtainable", it remains unclear if applicable prior art is in fact required to teach polyolefin obtained by said process or simply required to have had a potential of being so obtained, or even if another polymer composition having the claimed properties, but perhaps produced by a different process, would be sufficient to meet the requirements of being possibly "obtainable" as claimed.   Claims 3-4 inherit the indefiniteness ascribed to parent claim 2.
	Regarding Claims 5-8 and 10-15, each claim recites a broad range or limitation followed by one or more of the linking terms “preferably,” “more preferably,” “even more preferably” and “still more preferably”, which respectively serve to introduce a narrower range or limitation that falls within a broad range or limitation earlier recited in the same claim. Claim 5, for instance, provides the range/limitation to “140 fS/m or less” and the claim also recites “preferably of 130 fS/m or less, preferably of 120 fS/m or less, preferably of 100 fS/m or less ... more preferably from 0.5 to 75 fS/m”, which are successively narrower statements of the range/limitation. A broad range or limitation 
	Regarding Claim 7, the term “semi-hindered phenols” creates indeterminacy in scope since it is not clear from the antecedent disclosure wherein "semi-hindered" differentiates from “hindered” in terms of the steric requirements of eligible phenolic antioxidants. While the Specification on page 10 lists both sterically hindered and semi-hindered phenols as non-limiting examples of antioxidants, no definition, exemplary compounds or standard is given concerning the degree of steric hindrance requisite to a "semi-hindered" phenol, as opposed to sterically hindered species.
	Regarding Claim 15, the claim provides the limitation to “the obtained polyolefin” in line 6.  There is no proper and sufficient antecedent basis for this limitation in the claim.  

Claim Rejections – Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6 and 9-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 and 9-20 of prior U.S. Patent No. 10,453,585 B2 (‘585 patent). This is a statutory double patenting rejection.
No substantive difference in scope is discernible between pending claims 1-6 and 9-20 and the correspondingly numbered claims of the ‘585 patent.  
In particular, as to the respective independent claims, it is noted that pending claim 1 is drawn to “[a] crosslinked polymer composition comprising a polyolefin, wherein the crosslinked polymer composition has an electrical conductivity of 150 fS/m or less, when measured at 70 °C and 30 kV/mm mean electric field from a non-degassed, 1 mm thick plaque sample consisting of a crosslinked polymer composition according to direct current (DC) conductivity method (1) as described under “Determination methods”, wherein the polyolefin is a low density polyethylene (L.DPE) homopolymer or low density polyethylene (LDPE) copolymer.”
	Patented claim 1 likewise reads, “A crosslinked polymer composition comprising a polyolefin, wherein the crosslinked polymer composition has an electrical conductivity of 150 fS/m or less, when measured at 70 oC. and 30 kV/mm mean electric field from a non-degassed, 1 mm thick plaque sample consisting of a crosslinked polymer composition according to direct current (DC) conductivity method (1) as described under "Determination methods", wherein the polyolefin is a low density polyethylene (LDPE) homopolymer or low density polyethylene (LDPE) copolymer.”

	(a) compressing one or more monomer(s) under pressure in a compressor, using a
mineral oil compressor lubricant for lubrication,
(b) polymerising a monomer optionally together with one or more comonomer(s) in
a polymerisation zone,
(c) separating the obtained polyolefin from unreacted products, and recovering the
separated polyolefin in a recovery zone,
- applying on a conductor an inner semiconductive layer comprising a first semiconductive composition, an insulation layer comprising a polymer composition and an outer semiconductive layer comprising a second semiconductive composition, wherein the insulation layer comprises a polymer composition which comprises the polyolefin obtained in step (c) and a crosslinking agent, preferably peroxide, more preferably peroxide in an amount of at least 35 mmol -O-O-/kg polymer composition, preferably of at least 36 mmol -O-O-/kg polymer composition, 37 mmol -O-O-/kg polymer composition or more, preferably from 37 to 90 mmol -O-O-/kg polymer composition, more preferably 37 to 75 mmol -O-O-/kg polymer composition, and
- crosslinking at least the polyolefin of the polymer composition of the insulation layer, optionally, and preferably, at least one, preferably both, of the first semiconductive composition of the inner semiconductive layer and the second semiconductive composition of the outer semiconductive layer in presence of a crosslinking agent and at crosslinking conditions so that the crosslinked polymer composition has an electrical conductivity of 150 £S/m or less, when measured at 70 °C and 30 kV/mm mean electric field from a non-degassed, 1 mm thick plaque sample consisting of a crosslinked polymer composition according to DC conductivity method (1) as described under “Determination methods”.

	Patented claim 15 likewise reads, “A process comprising: (a) compressing one or more monomer(s) under pressure in a compressor, using a mineral oil compressor lubricant for lubrication, (b) polymerizing a monomer optionally together with one or more comonomer(s) in a polymerization zone, (c) separating the obtained polyolefin from unreacted products, and recovering the separated polyolefin in a recovery zone, applying on a conductor an inner semiconductive layer comprising a first semiconductive composition, an insulation layer comprising a polymer composition and an outer semiconductive layer comprising a second semiconductive composition, wherein the insulation layer comprises a polymer composition which comprises the polyolefin obtained in step (c) and a crosslinking agent, and crosslinking at least the polyolefin of the polymer composition of the insulation layer in presence of a crosslinking agent and at crosslinking conditions so that the crosslinked polymer composition has an electrical conductivity of 150 fS/m or less, when measured at 70 oC. and 30 kV/mm mean electric field from a non-degassed, 1 mm thick plaque sample consisting of a crosslinked polymer composition according to DC conductivity method (1) as described under "Determination methods".”
Pending claim 16 is drawn to “[a] polymer composition which is crosslinkable, wherein the polymer composition comprises a polyolefin and a crosslinking agent, and wherein the polymer composition has an electrical conductivity of 150 fS/m or less, when measured at 70 °C and 30 kV/mm mean electric field from a non-degassed, 1 mm thick plaque sample consisting of a crosslinked polymer composition according to DC conductivity method (1) as described under “Determination methods”.”
	Patented claim 16 likewise reads, “[a] polymer composition which is crosslinkable, wherein the polymer composition comprises a polyolefin and a crosslinking agent, and wherein the polymer composition has an electrical conductivity of 150 fS/m or less, when measured at 70 oC. and 30 kV/mm 
	Further as to the respective dependent claims, pending claims 2-6, 9-14 and 17-20 appear coextensive in scope with the correspondingly numbered claims of the ‘585 patent. 

Claim Rejections – Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 8 of U.S. Patent No. 10,453,585 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they differ merely in matters of scope and/or semantics.  In particular, pending claims 7 and 8 are generic to the various species of antioxidant(s) and scorch retarder compounds recited in patented claims 7 and 8, respectively. The allowed claims to the subgeneric embodiments preclude issuance of the generic application claims, absent a terminal disclaimer.  In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
   
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,587,043 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they differ merely in matters of scope and/or semantics.  In particular, both pending claim 16 and patented claim 1 are drawn to the same basic invention, i.e., a polymer composition which is crosslinkable, wherein the polymer composition comprises a polyolefin and a crosslinking agent, and wherein the polymer composition has an electrical conductivity of 150 fS/m or less, when measured at 70 °C and 30 kV/mm mean electric field from a non-degassed, 1 mm thick plaque sample consisting of a per se in pending claim 16.  

Conclusion
	Claims 1-20, as presently understood, are deemed free of the prior art.  However, in view of the rejections on double patenting and Section 112 grounds, no claims are in condition for allowance at this time.  
Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/12-01-21